Citation Nr: 1137627	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative changes of the lumbar spine with intervertebral disc syndrome. 

2.  Entitlement to an initial evaluation in excess of 10 percent for sciatic nerve impairment of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1979 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO increased the evaluation for the Veteran's lumbar spine disability to 20 percent and assigned a separate 10 percent disability rating for sciatic nerve impairment of the right lower extremity effective from February 20, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2010).   Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2010).   

In this case, the Veteran was most recently afforded a VA examination in November 2010.  The examiner commented that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  However, there are private treatment records referring to nerve impairment associated with the claims file.  A March 2011 private treatment record also indicates that there are signs and symptoms suggesting S1 radiculopathy.  In light of these of conflicting findings, the severity and manifestations of the Veteran's service-connected disabilities are unclear.  Therefore, the Board finds that an additional VA examination is necessary.

The Board also observes that additional evidence has been received, which was not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made. See 38 C.F.R. § 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbar spine and sciatic nerve disabilities.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

A specific request should be made for any ongoing treatment records dated from 2010 to the present.

2.  After completing the development in the foregoing paragraph, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine and sciatic nerve disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's private treatment records, such as the one dated in March 2011 indicating that there are signs and symptoms suggesting S1 radiculopathy.

The examiner should comment on the severity of the Veteran's service-connected disabilities and report all signs and symptoms necessary for rating the disorders under the rating criteria.  

With respect to the lumbar spine, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis. The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations.  For each neurological manifestation, the examiner should state whether it is separate from the Veteran's service-connected sciatic nerve impairment of the right lower extremity. The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

Regarding the sciatic nerve impairment, the examiner should indicate whether the Veteran has mild, moderate moderately severe, or severe incomplete paralysis or complete paralysis.  He or she should also note whether there is marked muscular atrophy, foot dangles and drops, no active movement possible of the muscles below the knee, or weakened or lost flexion of the knee 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


